Citation Nr: 1110018	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the right and left knee issues, the Veteran's service treatment records show two isolated complaints regarding her knees during her 20 years of military service.  In December 1994 the Veteran complained of right knee pain for the last three days.  The impression was right knee pain, probably overuse.  Thereafter, the Veteran complained of bilateral knee pain in August 2007.  Physical examination at that time revealed normal knees in appearance.  There was no tenderness on palpation of the knees and there was full range of motion of the knees.  No pain was elicited by motion of the knee and no tenderness was observed on ambulation of the knees.  There was no diagnosis of a bilateral knee disorder.  Examinations and Reports of Medical History dated in February 1987, January 1992, January 1997, July 2000, February 2001, January 2002, February 2004, and August 2004 show normal lower extremities and no "'trick' or locked knee."  

The Veteran submitted a claim for service connection for a bilateral knee disorder in April 2008, approximately two months after her discharge from military service.  She was afforded a VA examination in June 2008 and was diagnosed with bilateral knee laxity.  The examiner noted that this was most likely congenital and did not represent tear of the ligament structure.  Subsequently, the Veteran underwent a magnetic resonance imaging (MRI) scan of the lower extremities in February 2009.  This report shows a fairly peripheral tear of the posterior horn of the medial meniscus, absence of the lateral collateral ligament, and patella alta of the left knee.  This report also shows flipped lateral meniscus, very diminutive medial meniscus with tear of the posterior horn, patella alta, early tricompartmental degenerative changes, and possible prior partial tear of the proximal PCL (posterior cruciate ligament) of the right knee.  

As the Veteran now appears to have a bilateral knee disorder other than congenital laxity, another VA examination is necessary to determine the current nature of the Veteran's bilateral knee disorder and whether or not the Veteran's current bilateral disorder is related to her military service.

With regard to the low back disorder, the Veteran's service treatment records show that in April 1988 the Veteran complained of back pain for one day.  The impression was muscle strain to the lumbar region.  Thereafter, the Veteran complained of upper and lower back pain in June 1995.  The impression was minor neck strain.  Examinations and Reports of Medical History dated in February 1987, January 1992, January 1997, July 2000, February 2001, January 2002, February 2004, and August 2004 show a normal spine and no "recurrent back pain" and/or "recurrent back pain or any back injury."  

The Veteran submitted a claim for service connection for a low back disorder in April 2008, approximately two months after her discharge from military service.  She was afforded a VA examination in June 2008 at which time she complained of low back pain "90% of the time for the past 10 years" and was diagnosed with chronic low back pain, most likely chronic strain.  Unfortunately, the April 2008 VA examiner did not provide an opinion as to etiology.  As such, another VA examination is necessary to determine whether or not the Veteran's current low back disorder is related to her military service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any bilateral knee and/or low back disorders.  All diagnostic tests and studies indicated by the examiner should be performed.  

The claims file must be made available to the examiner for review prior to the examination.  The examiner's attention is specifically directed to the Veteran's December 1994 and August 2007 service treatment records showing isolated complaints regarding the knees and April 1988 and June 1995 service treatment records showing isolated complaints regarding the low back.  The examiner is also directed to the examination reports and Reports of Medical History dated in February 1987, January 1992, January 1997, July 2000, February 2001, January 2002, February 2004, and August 2004 showing normal lower extremities and a normal spine, no "'trick' or locked knee" and no "recurrent back pain" and/or "recurrent back pain or any back injury."  

Based on the examination and review of the record, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disorder is causally related to the Veteran's military service?

(b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder is causally related to the Veteran's military service?

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


